Exhibit 10.1




ERICKSON INCORPORATED
[NONQUALIFIED] INCENTIVE STOCK OPTION AGREEMENT
This [NONQUALIFIED] INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”), is made
as of the [        ] day of [            ], (the “Date of Grant”), between
Erickson Incorporated, a Delaware corporation (the “Company”), and
[                    ] (the “Participant”). The Option hereunder is granted
pursuant to the terms of the Company’s 2012 Long-Term Incentive Plan (the
“Plan”). Capitalized terms used herein but not defined shall have the meanings
set forth in the Plan.
Section 1.    Option
(a)    Grant of Option. The Company hereby grants to the Participant, as of the
Date of Grant, the right and option (this “Option”) to purchase [            ]
shares of the Company’s Common Stock, at a price per Common Share of [$        ]
(the “Exercise Price”) subject to the terms and conditions hereof, including the
vesting provisions in paragraph (b) of this Section 1, the term provisions in
Section 2, and the exercise provision below in Section 3. This Option is [not]
intended to qualify as an Incentive Stock Option for purposes of Section 422 of
the Code. [The Option shall be treated as a nonqualified stock option to the
extent that requirements applicable to “incentive stock options” under the Code
shall not be satisfied. The Option will be deemed a nonqualified stock option to
the extent the aggregate Fair Market Value of Common Stock with respect to which
incentive stock options are exercisable by the Participant for the first time in
any calendar year under this Plan and under any other stock option plans of the
Company or any subsidiary or parent corporation would exceed $100,000,
determined in accordance with Section 422(d) of the Code (applied by taking
stock options into account in the order in which granted). If shares of Common
Stock acquired by exercise of the Option are disposed of within two (2) years
following the Date of Grant or one (1) year following the transfer of such
shares to the Participant upon exercise, the Participant shall, promptly
following such disposition, notify the Company in writing of the date and terms
of such disposition and provide such other information regarding the disposition
as the Company may reasonably require.]
(b)     Vesting. Subject to the terms of Section 2(c) hereof and the other
provisions of this Agreement, this Option will vest and become exercisable in
accordance with the following vesting schedule, subject to the Participant’s
continued Service as of each Applicable Vesting Date. If such Service
requirement is not satisfied as to any portion of the Options, such unvested
portion shall be immediately forfeited.


 
 
Total Vested Options
Vesting Date(1)
 
Incremental
 
Cumulative
Date of Grant
 
 
 
 
1st Anniversary of Date of Grant
 
 
 
 
2nd Anniversary of Date of Grant
 
 
 
 
3rd Anniversary of Date of Grant
 
 
 
 
4th Anniversary of Date of Grant
 
 
 
 
5th Anniversary of Date of Grant
 
 
 
 

 
Each of these anniversary dates shall constitute the “Applicable Vesting Date”.







--------------------------------------------------------------------------------




(c)    Change in Control.  In the event of the occurrence of a Change in
Control, 100% of the then unvested portion of the Options granted hereunder and
not previously forfeited shall immediately become fully vested and
non-forfeitable, provided that the Participant remains in Service on the date of
consummation of the Change in Control.
Section 2.    Term and Termination of Service    


(a)    General.  In the event of a Termination of Service for any reason, the
unvested portion of the Participant’s Option shall be immediately forfeited and
all rights thereunder shall cease.
(b)     Term. This Option will terminate on [            , 202[ ] (the “Option
Expiration Date”); provided that if:
1.
the Participant’s Continuous Service is terminated by the Company for any reason
other than a Termination for Cause, death, or permanent disability, then the
Participant may exercise the vested portion of this Option in full until the
90th day following such termination (at which time this Option will be
cancelled), but not later than the Option Expiration Date;

2.
the Participant’s Continuous Service is voluntarily terminated by the
Participant (except as provided in Section 2(d) below), then the Participant may
exercise the vested portion of this Option in full until the 30th day following
such termination (at which time this Option will be cancelled), but not later
than the Option Expiration Date;

3.
the Participant’s Continuous Service is terminated by the Company due to the
Participant’s death or permanent disability, then the Participant (or his or her
beneficiary, in the case of death) may exercise the vested portion of this
Option in full until one year following such termination (at which time this
Option will be cancelled), but not later than the Option Expiration Date; and

4.
the Participant’s Continuous Service is terminated by the Company as a result of
a Termination for Cause (or by the Participant at a time when the Company could
terminate the Participant under a Termination for Cause), then this Option will
be cancelled upon the date of such termination.

(c)    Termination for Cause. Notwithstanding Section 2(a) hereof, in the event
of a Termination of Service for “Cause” (as defined in the Plan), the
Participant’s Option, whether or not vested, shall be immediately forfeited and
all rights thereunder shall cease; provided, however that the Participant shall
not be required to forfeit any portion of the Option previously exercised
hereunder.
Section 3.     Exercise. Subject to Sections 1 and 2 of this Agreement and the
terms of the Plan, this Option may be exercised, in whole or in part, in cash or
in any other form of legal consideration that may be acceptable to the Board in
accordance with the terms of the Plan. In order to purchase shares of Common
Stock, you must deliver the Form of Exercise attached hereto (or in another form
designated by the Company ) to the Secretary of the Company, or to such other
person as the Company may designate, during regular business hours, together
with such additional documents as the Company may then require.
Section 4.    Restrictions on Transfer.  Neither this Agreement nor any Options
covered hereby may be sold, assigned, transferred, encumbered, hypothecated or
pledged by the Participant, other than to the Company.
 
Section 5.    Investment Representation.  Upon the acquisition of the Options at
a time when there is not in effect a registration statement under the Securities
Act relating to the shares of Common Stock, the Participant hereby represents
and warrants, and by virtue of such acquisition shall be deemed to





--------------------------------------------------------------------------------




represent and warrant, to the Company that the Options shall be acquired for
investment and not with a view to the distribution thereof, and not with any
present intention of distributing the same, and the Participant shall provide
the Company with such further representations and warranties as the Company may
require in order to ensure compliance with applicable federal and state
securities, blue sky and other laws.  No Options shall be acquired unless and
until the Company and/or the Participant shall have complied with all applicable
federal or state registration, listing and/or qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction,
unless the Committee has received evidence satisfactory to it that the
Participant may acquire the Options pursuant to an exemption from registration
under the applicable securities laws.  Any determination in this connection by
the Committee shall be final, binding and conclusive. 
 
Section 6.    Adjustments.  The Options granted hereunder shall be subject to
the provisions of Section 4.3 of the Plan relating to adjustments for
recapitalizations, reclassifications and other changes in the Company’s
corporate structure.
 
Section 7.    Tax Withholding.  The Company shall have the power and the right
to deduct or withhold (including, without limitation, by reduction of the number
of shares of Common Stock subject to the Options), or require the Participant to
remit to the Company, the minimum statutory amount (or such other amount that
will not cause an adverse accounting consequence or cost) to satisfy federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement.
 
Section 8.    Application of Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Options granted hereunder
be exempt from or comply with the requirements of Section 409A of the Code and
the regulations and other guidance issued thereunder, and that this Agreement
and the Options granted hereunder shall be interpreted and applied by the
Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A of the Code.  In the event
that any provision of this Agreement is determined by the Committee to not
comply with the applicable requirements of Section 409A of the Code and the
regulations and other guidance issued thereunder, the Committee shall have the
authority to take such actions and to make such changes to this Agreement and
the Options granted hereunder as the Committee deems necessary to comply with
such requirements, provided that no such action shall adversely affect the
Options granted hereunder without the consent of the Participant. 
 
Section 9.    No Right of Continued Service.  Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continued Service with
the Company.
 
Section 10.    Limitation of Rights.  The Participant shall not have any
privileges of a stockholder of the Company with respect to the Options awarded
hereunder, including without limitation any right to vote shares underlying the
Options or to receive dividends or other distributions in respect thereof.
 
Section 11.    Construction.  The Options granted hereunder are granted by the
Company pursuant to the Plan and are in all respects subject to the terms and
conditions of the Plan.  The Participant hereby acknowledges that a prospectus
of the Plan has been delivered to the Participant and accepts the Options
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference.  In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail.  The construction of and decisions under
the Plan and this Agreement are vested in the Committee, whose determinations
shall be final, conclusive and binding upon the Participant.





--------------------------------------------------------------------------------




 
Section 12.    Governing Law.  This Agreement shall be construed and enforced in
accordance with, the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.
 
Section 13.    Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
Section 14.    Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
 
Section 15.    Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof, merging any and all prior agreements.  Notwithstanding the
foregoing, if the Participant is employed pursuant to an employment agreement
with Company, any provisions thereof relating to this Agreement including,
without limitation, any provisions regarding acceleration of vesting and/or
payment hereunder in the event of termination of employment, shall be fully
applicable and supersede any conflicting provisions hereof.
 
[SIGNATURES ON FOLLOWING PAGE]
 





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 
 
 
ERICKSON INCORPORATED
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
 
Participant’s Signature
Date
 
 
 
 
 
 
 
 
Participant’s Name
 
 
 
 
 
Address: 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------




EXERCISE FORM


Administrator of 2012 Long-Term Incentive Plan
c/o Office of the Corporate Secretary
Erickson Incorporated
5550 SW Macadam Avenue
Suite 200
Portland, Oregon 97239
Gentlemen:
I hereby exercise the Options granted to me on ____________________, ____, by
Erickson Incorporated (the “Company”), subject to all the terms and provisions
of the applicable grant agreement and of the Erickson Incorporated 2012
Long-Term Incentive Plan (the “Plan”), and notify you of my desire to purchase
____________ shares of Common Stock of the Company at a price of $___________
per share pursuant to the exercise of said Options.


Total Amount Enclosed: $__________






Date:________________________    ____________________________________
Participant
Received by ERICKSON INCORPORATED. on
___________________________, ____
By: _______________________________





